Dismissed and Memorandum Opinion filed February 11, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00534-CV

                         JASON FRANCIS, Appellant

                                       V.
 MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., BANK
    OF AMERICA, N.A. AND WELLS FARGO BANK, NATIONAL
  ASSOCIATION, AS TRUSTEE FOR THE HOLDERS OF MORGAN
  STANLEY ABS CAPITAL I, INC., TRUST 2005-WMC, MORTGAGE
   PASS-THROUGH CERTIFICATES SERIES 2005-WMC6, Appellees

                   On Appeal from the 334th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2012-71266

                 MEMORANDUM                     OPINION


      This appeal is from a judgment signed May 17, 2013. On January 16, 2014,
appellant was ordered to pay or make arrangements to pay for the clerk’s record in
this appeal on or before January 31, 2014, or the appeal would be dismissed for
want of prosecution. See Tex. R. App. P. 37.3(b).
      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                    PER CURIAM



Panel consists of Justices McCally, Busby, and Donovan.




                                        2